       Case 3:19-cv-00232-DPJ-FKB Document 27 Filed 10/24/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION


JOHNNY W. WATKINS                                                                     PLAINTIFF

VS.                                                         CAUSE NO.: 3:19-cv-232-DPJ-FKB

VIVINT, INC. and EQUIFAX
INFORMATION SERVICES, LLC                                                         DEFENDANTS

TO:    Kaytie M. Pickett
       Jackie R. Bost, II
       JONES WALKER, LLP
       P.O. Box 427
       Jackson, MS 39205-0427

                       NOTICE OF RULE 30(b)(6) DEPOSITION
                     OF EQUIFAX INFORMATION SERVICES, LLC

       Please take notice that the Plaintiff will take the video and stenographic deposition of the

designated representative(s) of Equifax Information Services, LLC (hereinafter “Equifax”) pursuant

to Rule 30(b)(6) of the Federal Rules of Civil Procedure on November 21, 2019 at 10:00 a.m. (EST)

at the offices of King & Spalding, located at 1180 Peachtree Street NE, Atlanta, GA 30309 and

continuing from day to day until completed.

       The areas of inquires will include the following:

       1.      Equifax’s procedures used to investigate disputes in accordance with 15 U.S.C. §

1681i, including the average number of disputes received;

       2.      The number of Equifax employees which investigate consumers’ disputes, the

average salary of these employees and the average number of hours said employees work a day;

       3.      Any and all communications between the Plaintiff and Equifax;

       4.      Any and all communications between Equifax and any third party regarding the
       Case 3:19-cv-00232-DPJ-FKB Document 27 Filed 10/24/19 Page 2 of 4



Plaintiff or the impermissible Vivint inquiry which appeared on the Plaintiff’s Equifax credit reports

at issue in this litigation;

          5.     Equifax’s record keeping system, including the meaning of codes or abbreviations

used in, and the identity of individuals identified in, the records produced by Equifax during this

litigation;

          6.     The contents and meaning of any and all documents produced by Equifax in this

matter;

          7.     Any and all training received by Equifax’s employees regarding complying with the

Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq.;

          8.     The contents of the Plaintiff’s Equifax credit file;

          9.     The events alleged in the Plaintiff’s Complaint;

          10.    The identity of Equifax employees with personal knowledge regarding the events

alleged in the Plaintiff’s Complaint;

          11.    The actions, if any, taken by Equifax or others to investigate Plaintiff’s disputes to

Equifax regarding the erroneous Vivint inquiry at issue in this litigation;

          12.    Communications between Equifax and any third party regarding the Plaintiff and/or

the erroneous Vivint inquiry at issue in this litigation;

          13.    The average number of disputes of credit information received by Equifax;

          14.    The general set up of the department who is responsible for investigating consumer’s

disputes of information appearing on their Equifax credit report, including the equipment and tools

available to employees within said department for use in investigating such disputes; and

          15.    General information regarding Equifax’s business such as the type of business that

Equifax engages in and the state(s) of the United States in which Equifax engages in such business.
       Case 3:19-cv-00232-DPJ-FKB Document 27 Filed 10/24/19 Page 3 of 4



       The witness is requested to bring the following to the deposition:

       1.      Any and all documents requested in the Plaintiff’s Requests for Production of

Documents to Equifax but not yet produced to the Plaintiff before the day of the deposition;

       2.      All documents needed to accurately respond to the areas of inquiry listed above.

       Respectfully submitted, this the 24th day of October, 2019.



                                                    /s/ Christopher E. Kittell
                                                    CHRISTOPHER E. KITTELL
                                                    Kittell Law Firm
                                                    P.O. Box 568
                                                    2464 Church Street, Suite A
                                                    Hernando, MS 38632
                                                    Phone: 662-298-3456
                                                    Fax: 855-896-8772
                                                    Email: ckittell@kittell-law.com
                                                    Attorney for Plaintiff
       Case 3:19-cv-00232-DPJ-FKB Document 27 Filed 10/24/19 Page 4 of 4



                                CERTIFICATE OF SERVICE

        I, Christopher E. Kittell, hereby certify that I have on this the 24th day of October, 2019,
electronically filed the foregoing with the Clerk of the Court using the ECF system, which caused
a copy to be served upon all counsel of record.


                                                     /s/ Christopher E. Kittell
                                                     Christopher E. Kittell
